Per Curiam :
This case was'brought here by the defendant. When it was reached, he was not ready, and at his request, it was left with the Court, under an order granting leave to the ex-ceptant to file the printed case and his brief within a time specified, and providing that judgment should be affirmed in case he failed to comply with the order. He did not comply.
There is reason to believe that the real force and effect of such an order as was made in this case are not fully appreciated by the members of the bar. We take this opportunity, therefore, to make the matter plain. Orders of this bind are of the nature of special rules of Court, which when made pursuant to statute have all the force of law. Taft v. Taft, 82 Vt. 64, 71 Atl. 831. They are made to expedite proceedings, and should *351be respected by the bar and enforced by the court. Otherwise practice becomes confused and unsatisfactory. That the order in question was within the power of the court is well established. Pillger v. Strassman, 119 Cal. 691, 52 Pac. 40; Sutton v. Jones, 9 Colo. App. 36, 47 Pac. 400; Myers v. Jeffersonville, 144 Ind. 567, 40 N. E. 796; Brashears v. Ventus, (Ky.) 43 S. W. 405; Plymouth Clo. Ho. v. Seymour, 74 Minn. 425, 77 N. W. 239.

Judgment affirmed.